The opinion of the court was delivered by
Garrison,, J.
To a declaration in libel the defendant filed a special plea setting up a justification in fact.
To this plea the plaintiff has demurred upon the ground that the pleader neither admits nor denies the publication of the libel alleged in the declaration. This is so, and on this account the plea is bad. A plea of justification in libel is a plea of confession and avoidance, and hence must confess the publication alleged in the narr. The authorities are at one as to this: Chit. Pl. 526; Steph. Pl. 198; Gould Pl. 320; 13 Encycl. Pl. & Pr. 81; 25 Cyc. 461.
Judgment on the demurrer must be for the plaintiff.